Citation Nr: 1202376	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-28 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to service connection for a cervical spine disorder.

2.	Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1992 to January 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Following the July 2009 statement of the case the Veteran submitted additional evidence.  However, in a December 2011 brief, the Veteran's representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2011).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's cervical spine disorder is not shown to be due to a disease or injury in-service or to any incident of her military service and it is not proximately due to or chronically worsened by any service-connected disability.


CONCLUSION OF LAW

The Veteran's cervical spine disorder was not incurred in or aggravated by military service, and it was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in July 2008.  This letter advised the Veteran of the information necessary to substantiate her claims and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in May 2009 for her cervical spine claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  

The Board has reviewed the Veteran's service treatment records and notes that she was given a medical examination at entrance to service in August 1991.  At this examination the Veteran reported no back or neck pain and the examiner found her qualified for entrance to service.  While in-service, the Veteran was seen on multiple occasions with health complaints.  In March 1992 she was seen with complaints of neck strain.  She was prescribed Motrin and diagnosed with a strained trapezius.  She was seen approximately 2 weeks later and put on light duty while the strained muscle was resolving.  There are no further service treatment records with respect to neck pain or diagnoses of a cervical spine disorder.  

The Veteran was seen in October 1992 with complaints of bilateral knee pain.  She was again seen with complaints of knee pain in September 1997.  At this point she was diagnosed with bilateral patella tendonitis.  In October 1997 she was put on a permanent profile due to her bilateral knee disabilities.  MRIs of the bilateral knees indicated effusions as well as slightly enlarged patellar tendons.  

The Veteran was seen in December 1992 with complaints of lower back pain.  She was diagnosed with L5-S1 spondylosis and mechanical low back pain.  In October 1993 she was seen with additional complaints of low back pain and difficulty sitting for long periods of time, or going from sitting to standing.  She was diagnosed with degenerative disc disease.  In January 1994 she reported that she had been suffering from low back pain for 2 years and it had recently increased in intensity.  MRI results showed degenerative disc disease and mild degenerative disc changes.

The Board observes that while the Veteran was treated for multiple conditions while in-service, following the March 1992 service treatment record there are no further complaints, treatment, or diagnoses relating to her cervical spine disorder.

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The Veteran filed a claim of service connection in March 1998, 2 months after separation from service, for degenerative disc and joint disease of the lumbar spine, bilateral knee disabilities, and degenerative joint disease of the bilateral hands.  She did not report having a cervical spine disorder on this claim.  The Veteran was afforded a VA examination in August 1998 for her claims.  At this examination she reported bilateral knee pain, joint pain in her bilateral hands, and pain in her lumbar spine.  On examination, she pointed to the low sacral area of her spine when indicating where she felt pain.  The Veteran did not complain of cervical spine pain, nor did she indicate that she had injured her cervical spine in-service.  The examiner did not diagnose her as having a cervical spine disorder at this examination.  

The first post-service evidence of a cervical spine disorder comes from a January 2008 private treatment record which noted the Veteran had been experiencing neck pain for the previous 3 months.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted above, the Veteran has been privately treated for her cervical spine disorder.  A January 2008 MRI indicated she had suffered from headaches and neck pain for the previous 3 months.  The MRI results showed disc protrusions and disc osteophytes in her cervical spine.  The Veteran also provided an opinion in July 2008 from her private physician.  Her physician stated that he had treated the Veteran since February 2008 for her cervical condition.  The Board observes that this physician also conducted the Veteran's March 2008 cervical spine surgery.

In his July 2008 statement the private physician stated he had reviewed her medical records and taken into account the Veteran's statement that she injured her cervical spine in 1996 while training for the World Class Athlete Program (WCAP).  His opinion was that it was more likely than not that her current cervical spine disorder was related to service and her in-service training, and was a progression of an in-service injury.  His rationale was based on the Veteran's medical history and statements, as well as current MRI findings of a cervical spine disorder.  

The Veteran was afforded a VA examination in May 2009.  At this examination she reported that she began to have pain in her neck approximately 10 years earlier.  She described it as a burning pain, which could easily increase in severity.  She also reported she ended up lying down for approximately half a day every day because her neck was in such pain when she was standing up.  

The examiner noted the Veteran underwent surgical intervention in March 2008 for an anterior cervical discectomy with fusion and plating.  She also reported her neck pain affected her ability to perform activities of daily living, as well as employment.  

On examination there was some limitation of motion, without spasms or tenderness.  The examiner diagnosed the Veteran with cervical spine degenerative disc disease, postoperative.  She opined that this condition was less likely than not related to service.  Her rationale was that the Veteran was only treated in-service in 1992 and there was no follow up treatment or diagnosis for further cervical spine symptomatology.  She went on to state that while the Veteran believed her injury happened during training in 1996, there was no medical evidence of this injury.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

In this case, the May 2009 VA examiner reviewed the Veteran's service treatment records and noted the 1992 complaints of neck pain.  It was also noted that there was no further follow up treatment for a cervical spine disorder during service.  The examiner also indicated that while it may be possible the Veteran was injured in 1996 during service, the only evidence of the Veteran's in-service injury were her own statements.  The examiner determined that without a medical record of the injury, she could not link a cervical spine disorder to service.  Although in July 2008 the Veteran's physician opined that her cervical spine disorder was related to service, he did not cite to any medical records which corroborated his theory.  The Board gives more weight to the opinion of the May 2009 VA examiner who reviewed the service treatment records and noted isolated neck complaints in 1992.  

The Board acknowledges the Veteran stated she injured her cervical spine during training in-service, specifically in the WCAP.  See e.g., December 2008 notice of disagreement.  However, the most credible evidence of record suggests that her symptoms had their onset after separation.  As noted above, the Veteran filed a detailed service connection claim in March 1998, 2 months after separation from service, which documented all the conditions which she suffered from in service and did not report a cervical spine disorder.  She was also provided a VA examination in August 1998 and she did not report neck or cervical spine pain at that time.  There is no medical evidence of an in-service injury in 1996 and although the Veteran was seen for various other ailments in 1997, prior to separation from service, she did not report a cervical spine disorder.  See e.g., October 1997 service treatment record noting bilateral knee complaints.  Although the Veteran has indicated that she experienced cervical spine pain during active duty, the Board finds more compelling the absence of treatment records for approximately 2 years of service after the Veteran claimed she injured her cervical spine in 1996, as well as the absence of treatment records following separation from service for 10 years.  The Veteran is not credible with respect to her allegation of having sustained a neck injury in service with continuous pain since then. 

The Board acknowledges the statements of the Veteran, her friends, and family, that she injured her cervical spine in-service in 1996 while training in the WCAP and that she suffers from severe neck problems as a result.  See e.g., December 2008 statements.  However, laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given the Veteran's lack of medical expertise, her assertions that she currently suffers from a cervical spine disorder which began in-service are beyond her competence, and are outweighed by the probative medical evidence of record showing no relationship between the Veteran's current cervical spine disorder and service, as well as evidence showing no treatment for a cervical spine disorder until 10 years after separation from service. 

With respect to secondary service connection, the Board observes that in her July 2009 VA Form 9 the Veteran clarified that she was only claiming service connection on a direct basis.  However, in the Veteran's original July 2008 claim she indicated that she had been told her cervical spine disorder was related to her service-connected lumbar spine disability.  As such, the Board will also consider the claim under a theory of entitlement to service connection on a secondary basis.  

As noted above, the Veteran was afforded a VA examination in May 2009.  The examiner reviewed the Veteran's records and performed a physical examination.  The examiner determined it was less likely than not that the Veteran's lumbar spine disability caused or aggravated the Veteran's current cervical spine disorder.  Her rationale was that these conditions were located in two separate anatomical regions and degenerative disease does not spread from one region to the next.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disorder.  The Board finds credible the Veteran's report that she currently experiences cervical spine pain.  However, there is no credible evidence indicating that a cervical spine disorder began during service or that the Veteran experienced a continuity of symptomatology since service.

In sum, a preponderance of the competent, probative evidence of record weighs against the Veteran's assertion that her cervical spine disorder is related to service or a service-connected disability.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for a cervical spine disorder on a direct and secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.


REMAND

A total disability rating based on individual unemployability may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In this case, the RO properly denied the claim for TDIU on a schedular basis as the Veteran is not service connected for a single disability at 60 percent or more.  The Veteran is service-connected for multiple disabilities, but a single disability is not rated at 40 percent or higher, and her total service-connected disabilities, when added together, do not equal 70 percent or more.  38 C.F.R. § 4.16(a).

In the present case, the record includes evidence which appears to indicate that the Veteran's service-connected disabilities render her unable to work.  A June 2008 VA treatment record indicated the Veteran was temporarily unable to work due to her current status and the medication she was taking.  The Board observes a June 2010 statement by the Veteran that she was still taking the same medication as she had been at the June 2008 VA appointment.  A January 2010 statement from the Veteran's private physician indicated that due to multiple diagnoses, she would be permanently unable to work.  A July 2010 statement from a VA physician opined that the Veteran suffered from traumatic arthropathy which affected her back, neck and knees.  The physician stated that the Veteran was unable to work due to her medical and physical limitations.

The Board acknowledges that the January 2010 statement from the Veteran's private physician and the July 2010 VA physician's statement take into account conditions for which she is not service-connected.  As discussed below, at the VA examination, only service-connected conditions shall be considered.

The VA may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the veteran can perform work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, supra, the Court specifically stated that VA has a duty to obtain an examination and an opinion on what effect the service connected disability has on the veteran's ability to work.  Friscia, at 297.  Here, the Board finds the Veteran should be afforded an appropriate VA examination to determine whether she is unable to secure or maintain substantially gainful employment as a result of any of her service connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The Veteran should be asked to furnish records verifying that she experienced marked interference with employment, that she has had frequent periods of hospitalization, or that she is unable to follow a substantially gainful employment due to her service-connected disabilities.

2.	After the Veteran has been provided a reasonable opportunity to provide evidence in accordance with the above directives and any records received have been associated with the claims folder, schedule the Veteran for an appropriate VA examination to determine the effect of her service-connected disabilities on her employability.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, acting alone or together, cause marked interference with her employment or, in the alternative, render her unable to secure or maintain substantially gainful employment.  Any opinion should be accompanied by an explanation regarding how the Veteran's service connected disabilities cause marked interference with employment or an inability to follow a substantially gainful employment.  If the examiner cannot determine whether the Veteran's service-connected disabilities cause marked interference with her employment without invoking processes relating to guesses or judgment based on mere conjecture, the examiner should clearly specify so in the report with an explanation as to why.

	The examiner should take into account that the Veteran suffers from other disabilities which may affect her employment, but are not service-connected.  The examiner should not include non-service-connected disabilities when determining whether the Veteran has marked interference with employment.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim and should consider whether an extraschedular rating is warranted.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


